Citation Nr: 1826375	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-28 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.   Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for a bilateral knee disorder.

3.   Entitlement to service connection for a bilateral shoulder disorder.

4.   Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1975 to May 1979, from August 1990 to August 1991, and from January 2003 to January 2004, and from February 2004 to July 2004, with additional Army National Guard service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2017.  A transcript of the hearing is of record.

The Board acknowledges that at his hearing, the Veteran requested that the record be held open for 60 days to provide an updated hearing examination.  The record was held open for the time period requested; however, no additional evidence has been submitted.  There also has not been another request from the Veteran or his representative for an extension.  As such, the Board will proceed with the adjudication of the appeal. 

The issues of entitlement to service connection for a bilateral knee disorder; service connection for a bilateral shoulder disorder; and service connection for a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.   By a September 1979 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  No timely appeal was received by the VA, nor was any new and material evidence submitted within the applicable appeal period.

2.   Additional evidence received since the RO's September 1979 decision is new to the record but does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.   The September 1979 rating decision is final as to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

2.   New and material evidence has not been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied in September 1979.  The RO denied the claim on the basis that the evidence did not show that he had bilateral hearing loss.  It is worth noting that prior to January 1, 1980, the laws in effect at that time stated that failure to notify an appellant of appellate rights, including the allotted time to appeal, did not extent the period for filing an appeal.  See 38 C.F.R. § 19.110 (1971).  However, on review of the record, it is clear that the Veteran was sent a letter to the address of record explaining why his claim was denied.  The letter stated that the Veteran was provided with "FL 21-81 s/c disallowance of disability compensation".  This form provided the Veteran notice of his appellate rights and the time in which he had to appeal the rating decision.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  As such, the September 1979 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's September 1979 rating decision included the Veteran's service treatment records and an August 1979 VA examination.  Based on this evidence, the RO concluded that the Veteran did not have a bilateral hearing loss disability and denied the Veteran's claim for service connection.

In January 2010, the Veteran requested that his claim be reopened.  Relevant additional evidence received since the RO's September 1979 rating decision includes lay statements of the Veteran elaborating on his in-service noise exposure, as well as additional service treatment records which show that the Veteran's MOS routinely exposed him to hazardous noise.  See Service Treatment Records, July 1991.

This evidence was not previously on file at the time of the RO's September 1979 decision; thus, it is new.  However, the evidence is not material, since it still fails to show a current hearing loss disability for VA purposes, as to trigger the Secretary's duty to assist.  See Shade v. Shinseki, 24 Vet. App. at 110.  In this regard, the Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signed and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Because there is no current diagnosis of a hearing loss for VA purposes, the submitted evidence does not raise a reasonable possibility of substantiating the claim and VA's duty to assist would not be triggered.  As such, the claim of entitlement to service connection for bilateral hearing loss is not reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, reopening of the claim of entitlement to service connection for bilateral hearing loss is denied.

REMAND

The Veteran contends that he has a bilateral degenerative joint disease of the knees; bilateral shoulder sprain disorders; and a lower back disorder related to service.

Initially, the Board notes that at his hearing, the Veteran identified outstanding private treatment records related to these disorders that have yet to be obtained.  In this regard, the Veteran testified that "I went several times and I still go to this day, St. Clair Orthopedic . . . the doctors there, it's where they looked at my back, that's where they do the shoulders.  That's where I get my injections at, my shoulders and my knee injections."  Because these treatment records relate to the Veteran's claims on appeal, and could trace their etiology, attempts should be made to obtain these records.

In addition, the Board notes that the Veteran was afforded a VA examination for his knees, shoulders, and back in May 2010.  For each disorder, the examiner opined that it would be mere speculation to opine whether the disorder was related to an injury or event in service since the Veteran's complete service treatment records were not available for review.

Since then, the Veteran has submitted additional service treatment records and has also provided statements from several service members who directly observed the Veteran during his various periods of active service.  At his Board hearing, the Veteran explained that he believes his disorders are a result of the strenuousness of the physical training during active duty.  

As a VA examiner has not had the opportunity to consider this additional evidence, as a remand is warranted to obtain VA medical opinions.

Accordingly, the case is REMANDED for the following action:

1.   After obtaining any necessary consent and authorization from the Veteran, obtain any outstanding private treatment records, including from St. Clair Orthopedics.

2.   After obtaining any outstanding treatment records, obtain VA addendum opinions with regard to the nature of the Veteran's claims disorders.  The need for another examination is left to the discretion of the medical professional offering the addendum opinions.  The relevant records in the Veteran's claims file should be made available to the reviewing examiner.

The VA reviewer should address the following:

(a)   Is it at least as likely as not that the Veteran's left knee disorder is related to an in-service disease or injury;

(b)   Is it at least as likely as not that the Veteran's right knee disorder is related to in-service disease or injury;

(c)   Is it at least as likely as not that the Veteran's left shoulder disorder is related to in-service disease or injury;

(d)   Is it at least as likely as not that the Veteran's right shoulder disorder is related to in-service disease or injury;

(e)   Is it at least as likely as not that the Veteran's lumbar spine disorder is related to in-service disease or injury;

In responding to these questions, the examiner is asked to address the Veteran's contentions that the strenuous physical training (in general or any specific training) in which he participated at age 46 on active duty, triggered the onset of the currently claimed disabilities.  

The examiner is also to consider the lay statements of record submitted by the Veteran's fellow service members which indicate that they personally observed the Veteran being in obvious pain while he was running and during tactical road marches; that he began wearing knee braces during troop movement activities; and that he was not able to finish his two mile run during his physical fitness test due to the pain in his knees during active duty.  The Veteran has testified that he did not go to sick-call for these complaints because he was a leader (rank of Major).  The examiner should also consider that his National Guard records after his period of active service document complaints related to the knees, back, and shoulders.  The Veteran was apparently put on permanent profile for running as result of his knees.

A rationale for any opinion reach should be provided.

3.   Then, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


